DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US PAT 6392610) in view of Kazmi (US 20130051261).
In regards to claims 1, 8 and 15, Braun discloses a method, a wireless device and a system comprising: 
detecting, based on a process (Braun Fig. 15-17) that resides on a wireless device (Braun Abstract note: this reads on an antenna device), an optimization event (Braun Fig. 15-17 Items 65, 68, 71 Col. 10 line 55-65 note: this reads on using VSWR for optimization) indicating that a set of antennas (Braun Abstract note: this reads on at least two switchable antenna elements) of the wireless device are to be optimized for wireless communication; 
accessing a state record (Braun Fig. 17 Item 72 note: this reads on access state i VSWR record) that identifies the process and that specifies a performance parameter for each antenna (Braun Col. 10 line 50-65); and 
configuring one or more of the antennas based on the performance parameter (Braun Abstract Col. 10 line 15-25 note: this reads on switching antennas), 

In regards to claims 2, 9 and 16, Braun in view of Kazmi discloses a method, a wireless device and a system as described above. Braun in view of Kazmi further discloses detecting the optimization event is based on an indication that the process is launched on the wireless device, the process comprising one or more of an application or a system process (Braun Fig. 17 Item 71 Col. 10 line 55-65 note: this reads on using VSWR for optimization).
In regards to claims 4, 11 and 18, Braun in view of Kazmi discloses a method, a wireless device and a system as described above. Braun in view of Kazmi further discloses the state record indicates a poor estimated signal condition for a particular antenna, and wherein the method further comprises: measuring a current signal condition of the particular antenna (Braun Fig. 17 Item 71); and determining whether to disable the particular antenna based on the current signal condition (Braun Abstract Col. 10 line 15-25 note: this reads on switching antennas).
In regards to claims 5, 12 and 19, Braun in view of Kazmi discloses a method, a wireless device and a system as described above. Braun in view of Kazmi further discloses disabling the particular antenna if the current signal condition indicates a poor signal condition (Braun Fig. 16 Item 66 Col. 10 line 15-25 note: state i is changed if above threshold); or maintaining the particular antenna (Braun Fig. 16 Item 66 Col. 10 line 15-25 note: state i is not changed i.e. maintained if above threshold) as active if the current signal condition indicates a good signal condition.

In regards to claims 7 and 14, Braun in view of Kazmi discloses a method and a wireless device as described above. Although Braun in view of Kazmi does not specifically mention the state record is generated based on a calibration process performed on a different device, the examiner took official notice that a calibration process performed on a different device such as a calibration equipment is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform calibration on a different device such as a calibration equipment so the antenna can be configured more accurately.
Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641